PER CURIAM.
We affirm the summary judgment in the County’s favor on plaintiffs’ false arrest/false imprisonment claims. “The record clearly shows, without material dispute, that the police officers had probable cause to arrest [plaintiffs].” Medard v. Miami-Dade County, 769 So.2d 1127,1127 (Fla. 3d DCA 2000); Bolanos v. Metropolitan Dade County, 677 So.2d 1005 (Fla. 3d DCA 1996). “Since probable cause is a complete bar to an action for false arrest and false imprisonment, summary judgment was properly entered in the County’s favor.” Bolanos, 677 So.2d at 1005 (citations omitted).
Affirmed.